Citation Nr: 0917607	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include an acquired mental disorder and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from January 26, 1981 to February 11, 1981, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in March 2006.  
Subsequently, the Board remanded the case for further 
development in August 2007.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record is clear and unmistakable that the 
appellant entered service with a pre-existing mental 
disorder. 

3.  The evidence of record is clear and unmistakable that the 
appellant's pre-existing mental disorder did not worsen 
during service.  

4.  The preponderance of the evidence is against finding that 
the appellant manifested a mental disorder during service or 
that such a disorder is causally or etiologically related to 
service.  





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for a nervous disorder (hereinafter 
referred to as a "nervous disorder," a "psychiatric 
disorder" and/or a "mental disorder"), VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that a letter dated in August 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The August 
2007 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the August 2007 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the belated notice was not 
prejudicial to the appellant since (1) he was provided 
adequate notice, (2) his claim was readjudicated and (3) the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claim in December 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded two VA examinations 
in December 2005 and August 2008 in connection with his 
claim. 38 C.F.R. § 3.159(c)(4).  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See August 2007 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a nervous disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis

In this case, the medical evidence clearly reveals that the 
appellant has been diagnosed with schizoaffective disorder 
and bipolar disorder since his separation from service. See 
VA medical records dated from July 1998 to July 2008; private 
medical records dated from October 1983 to October 1995; VA 
examination reports dated in December 2005 and August 2008.  
As discussed previously in the Board's August 2007 decision, 
the appellant seeks service connection for a nervous disorder 
(to include an acquired mental disorder and bipolar disorder) 
that he contends manifested during his brief period of 
service. July 2002 statement; May 2006 BVA hearing 
transcript.  In doing so, the appellant acknowledges that he 
had mental health/family counseling prior to entering 
service. May 2006 BVA hearing transcript, p. 3.  However, he 
argues that his pre-service counseling did not involve a pre-
existing mental health disorder as he was never formally 
diagnosed with such a disorder and did not undergo specific 
mental health treatment. Id., pgs. 3-4.  
Therefore, he seeks service connection for a nervous disorder 
on a direct basis. 

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service and the veteran seeking service 
connection had continuous service for 90 days or more during 
a period of war or after December 31, 1946. See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. 1111.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. Id.; 
see also VAOPGCPREC 3-2003.  

        1.  Clear & unmistakable evidence of a pre-existing 
mental disorder 

Turning to the presumption of soundness in this case, a 
review of the appellant's service entrance examination 
reveals that neither a nervous disorder nor any other 
acquired psychiatric disorder was "noted" at the time the 
appellant entered service.  November 1980 report of medical 
examination.  In this regard, the Board observes that a 
November 1980 medical examination report contained in the 
appellant's service file reflects the finding of a normal 
clinical psychiatric evaluation; and in the medical history 
portion of this entrance examination, the appellant marked 
the answers "no" in response to questions of whether he 
experienced depression or excessive worry and nervous trouble 
of any sort. Id.; November 1980 report of medical history.  
In addition to denying the above-referenced symptomatology, 
the appellant marked the answers "no" in response to 
questions of whether he had ever being treated for a mental 
condition, had ever had any illness or injuries other than 
those noted in his medical history form, or had ever 
consulted or been treated by clinics, physicians, healers or 
other practitioners in the five years prior to service for 
anything other than minor illnesses. November 1980 report of 
medical history. While the appellant reported being a patient 
in a hospital prior to service in the medical history portion 
of his entrance examination, he indicated that his 
hospitalizations involved undergoing a tonsillectomy at the 
age of nine and a hernia operation at the age of eleven. Id.  
He did not report being hospitalized in connection with a 
mental health condition. Id.    

In light of the information contained in the appellant's 
November 1980 service medical examination, the Board finds 
that the presumption of sound condition applies to the 
appellant's mental health status at the time he entered 
service. See 
38 U.S.C.A. 1111.  As such, the Board must analyze the 
evidence to determine whether the presumption of soundness 
remains attached or whether it is rebutted 
by clear and unmistakable evidence that (1) the appellant's 
nervous disorder 
pre-existed service and (2) if so, whether the pre-service 
nervous disorder was aggravated during service. Id.    

Turning to the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a nervous disorder, private medical records contained in the 
claims file reveal that the appellant was hospitalized in 
December 1975 and January 1976 with a diagnosis of 
"adjustment reaction of adolescence." See private medical 
records dated in December 1975 and January 1976.  Although 
the claims file does not contain contemporaneous medical 
notes providing details of the appellant's pre-service 
hospitalization, such details are summarized in a November 
1983 private medical record contained in the claims file.  In 
this record (from the same private medical facility that 
treated the appellant in 1975 and 1976), the appellant is 
reported to have been diagnosed in 1983 with adjustment 
disorder with mixed emotion features and marital problems. 
November 1983 private medical records.  In documenting the 
appellant's past and current mental state, his examiner 
prepared a section of the report titled "collateral input," 
in which he noted that the appellant received mental health 
services when he was 16 years old (i.e., in 1975/1976) at the 
private facility.  The record goes on to report that the 
appellant had been referred for such services because of 
drinking problems and a sporadic job performance.  After 
undergoing psychological testing that included the MMPI, 
Rorschach and Bender Gestalt tests, the appellant was found 
to have a need for socialization but seemed to be isolating 
himself.  He was also noted to be experiencing some anxiety.  
The diagnostic impression at that time was that the appellant 
had depressive neurosis. Id.        

Post-service medical records dated in September 1989 (from 
the same private facility discussed above) provide additional 
details of the appellant's mental health history prior to 
service.  In those records, it is reported that the appellant 
was hospitalized in August 1989 for an acute psychotic state.  
In a section of the record titled "history of present 
problem," the appellant's examiner again noted that the 
appellant's first contact with the private mental health 
center was as a teenager.  In the social history portion of 
the report, the examiner reported that the appellant dropped 
out of school in his sophomore year of high school but 
received his GED approximately 10 years later.  Other post-
service medical records pertaining to a hospitalization in 
1993 reflect the appellant's reports of having a breaking and 
entering criminal charge brought against him while in junior 
high school. June 1993 to August 1993 private medical 
records; August 2008 VA examination report, p. 1; see also 
December 2005 VA examination report, p. 2 (the appellant was 
noted to have a past psychiatric history reflective of 
problems dating back to when he was a teenager). 
   
The Board finds that the above-referenced records clearly and 
unmistakably document that the appellant had a pre-existing 
mental condition prior to entering service.  Although the 
appellant disputes the Board's interpretation of these 
medical records to the extent that he argues his actions 
discussed therein were no different than the actions of any 
other boy his age, the Board finds his argument unconvincing. 
August 2003 and May 2005 statements.  In essence, these 
records cumulatively reveal that the appellant was charged 
with breaking and entering in high school; was consuming 
alcohol as a teenager; quit high school in his sophomore 
year; was noted to have a sporadic work history during this 
time period; was hospitalized by his parents at a mental 
health center for 4 days as a teenager with a diagnosis of 
"adjustment reaction of adolescence"; and underwent mental 
health testing as a teenager that resulted in a diagnosis of 
depressive neurosis.  The Board finds that the evidence does 
not show the appellant's pre-service actions (and the 
resulting mental health diagnoses) to be typical adolescent 
male behavior.  

Thus, while the appellant denied in his service entrance 
examination that he had  experienced nervous trouble prior to 
service, was never treated for a mental condition, never had 
an illness or injury other than those noted in his service 
medical history form, and also denied ever consulting or 
being treated by clinics, physicians or other practitioners 
in the five years prior to service for anything other than 
minor illnesses, these denials are clearly contradicted by 
the above-referenced pre-service medical records.  In 
addition, the appellant's essential denial that he had not 
been hospitalized in connection with a mental health problem 
prior to service is also contradicted by the medical records.  
To the extent that the appellant himself testified that he 
was hospitalized at least overnight by his parents as a 
teenager when he became "inebriated" and underwent family 
counseling from the ages of approximately twelve to eighteen 
(May 2006 BVA hearing transcript, pgs. 12-13), his testimony 
contradicts the information supplied during his service 
entrance examination.   

Thus, based upon the above-referenced evidence, the Board 
finds that the first prong of the presumption of soundness 
has been rebutted.  As such, the next question that the Board 
must address is whether clear and unmistakable evidence 
demonstrates that the appellant's pre-service nervous 
disorder was not aggravated by such service. 38 U.S.C.A. 1111 
(emphasis added).  

        2.  Clear & unmistakable evidence that nervous disorder 
was not aggravated 

In addressing the second prong of the presumption of 
soundness (i.e., aggravation), the Board turns to the 
appellant's service records.  In this matter, the appellant's 
service treatment records do not support his contention that 
his pre-existing nervous disorder was aggravated during his 
16 days of active service.  A review of the appellant's 
service treatment records reveals no references to any 
complaints, treatment or problems associated with mental 
health symptomatology; nor do these records reflect the 
appellant's purported medical treatment for a fever he 
contends developed in service as a result of a service 
inoculation that the appellant believes led to the 
manifestation of his nervous disorder. Service treatment 
records; August 2003 and May 2005 statements; August 2008 VA 
examination report, p. 2 (the appellant reported that after 
his fever broke, he had a burning sensation in his forehead 
for several months.  He became increasingly dysfunctional and 
had difficulties performing at his job).  While the appellant 
reports being treated at the San Diego Naval Medical Center 
in February 1981 for such a fever, the RO's attempts to 
locate records related to this treatment via the National 
Personnel Records Center were unsuccessful as no such records 
could be located. See August 2005 PIES request; October 2005 
response from NPRC; March 2006 memorandum to file regarding 
formal finding on the unavailability of service records.  

Thus, the current evidence pertaining to the appellant's 
medical treatment in service does not indicate that the 
appellant's pre-existing nervous disorder worsened, much less 
was aggravated, during his short time of active service.  
However, a review of the appellant's service file reveals 
that a separation medical examination is not of record.  To 
the extent that the appellant asserts that he began 
experiencing a change in personality soon after he separated 
from service (May 2006 BVA hearing transcript, p. 5), the 
Board observes that the appellant's DD-Form 214 (Certificate 
of Release from Active Duty) indicates that the appellant was 
discharged from service due to unsuitability and defective 
attitude rather than a diagnosed mental disorder. See August 
2003 statement from the appellant.  In addition, the 
appellant's available personnel records fail to document any 
behavioral changes the appellant experienced during active 
service. See copies of service personnel records.  Turning to 
the appellant's post-service medical records, the Board 
observes that the first records to document mental health 
treatment on the part of the appellant are not dated until 
November 1983, over 2 years after the appellant separated 
from service. Private medical records dated from October 1983 
to October 1995; VA medical records dated from July 1998 to 
July 2008.  At that time, the appellant was diagnosed with 
adjustment disorder with mixed emotional features with 
marital problems and referred for marital counseling. See 
November 1983 private medical records.  It was not until 
August 1988 that the appellant was diagnosed with bipolar 
disorder; and not until August 1993 that he was diagnosed 
with schizoaffective disorder with a past history of 
polysubstance abuse. August 1988, June 1993 and August 1993 
private medical records.  

Additional evidence against the appellant's claim consists of 
two VA examination reports dated in December 2005 and August 
2008, in which two different VA examiners diagnosed the 
appellant with bipolar affective disorder, alcohol dependence 
in sustained remission and polysubstance dependence in 
sustained remission and opined that these disorders were less 
likely than not caused by or aggravated by the appellant's 
brief period of active service. December 2005 VA examination 
report, p. 3; August 2008 VA examination report, pgs. 4-5.  
In providing these medical opinions, both VA examiners 
performed a mental status examination upon the appellant and 
reviewed his medical records and the claims file.  
Unfortunately, the December 2005 VA medical provider failed 
to set forth a rationale for her opinion.  However, in the 
August 2008 examination report, the psychologist who examined 
the appellant stated that while the exact cause of bipolar 
disorder is not known, it is generally accepted that it runs 
in families and that children from families with parental or 
family conflict and negative expressed emotion are at a 
greater risk for mood related difficulties, including bipolar 
disorder.  She indicated that stress can be involved in the 
initial expression of symptoms of bipolar disorder. August 
2008 VA examination report, p. 6.  Based upon her review of 
the evidence, the psychologist opined that it was less likely 
than not that the appellant's short period of service caused 
or aggravated his bipolar illness or alcohol 
dependence/substance abuse.  She reported that the most 
consistent stressor found documented in the appellant's 
record is conflict with his spouse and enduring post-marital 
conflict. Id.    

After reviewing the VA examination reports of record in 
conjunction with the other evidence contained in the claims 
file, the Board finds the December 2005 and August 2008 VA 
medical opinions not only persuasive and credible, but also 
uncontroverted.  Considering these medical opinions, the lack 
of evidence reflective of any worsening mental health 
symptomatology in the appellant's service treatment records 
and the evidence of post-service medical treatment beginning 
two years after the appellant separated from service, the 
Board finds by clear and unmistakable evidence that the 
appellant's pre-service nervous disorder was not aggravated 
during his 16 days of active duty.  To the extent that the 
appellant disputes the Board's finding and argues error in a 
December 2008 statement in which he reports that he was never 
informed that he could been seen/obtain a medical opinion 
from his own doctor in regards to this claim, the Board 
points out for the record that the appellant was given such 
an opportunity during his May 2006 BVA hearing; and that he 
sought such an opinion from his VA medical provider in May 
2006 but that such an opinion was not forthcoming. See May 
20006 BVA hearing transcript, pgs. 10-11; May 2006 VA medical 
records;  December 2008 statement.  The Board must make its 
findings based upon the evidence in the record on appeal.  

Accordingly, because there is clear and unmistakable evidence 
that a pre-existing psychiatric disorder was not aggravated 
during service, the Board concludes that the presumption of 
soundness has been rebutted in this case. VAOPGCPREC 3-03.  
There is no doubt to be resolved.


The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that a nervous  disorder was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. §§ 1111, 1137), it necessarily follows that a 
nervous disorder was not, in fact, aggravated during service. 
38 U.S.C.A. §§ 1110, 1131.

C.  Conclusion 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for a 
nervous disorder on the basis that no probative evidence in 
the record exists illustrating that the appellant's disorder 
either manifested in or was aggravated by his brief period of 
time in service.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a nervous disorder, to include an 
acquired mental disorder and bipolar disorder, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


